DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-6, 8-9, 11, 18-19, 41 and 43-55 are currently pending 
Claims 7, 10, 12-17, 20-40, 42 stand cancelled
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 5, 8-9, 11, 19, 43, 49-51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	(i) Specifically the wording related to an array reciting an “ordered array” is insufficiently described in specification as to allow a definite interpretation of its semantic. Though Par.[0050] of the published application (PGPUB) defines the array as comprising the data of the residual image region, the “order” term when referenced to the associated term “array” remains indefinite.
For the purpose of this examination, the wording “ordered array” is interpreted as representing the “array” of the residual data block preserving the size, shape and coefficient order as defined by the scanning order, characteristic to a known in the art  coding apparatus. No specific meaning is herein attributed to the “ordered” terminology.
(ii) Furthermore, the broadly recited limitation; “the respective data value sign from a property of one or more other data values in the ordered array;”, may not be properly interpreted, where the “property” of “other data values” could not be identified from among, being part of the current data block, the neighboring data blocks, or as spatial or temporal data candidates that are ordinarily used in the prediction process. Specifically, the recited property may be interpreted from specification at Par.[0108],or [0146]-[0151] as being either a magnitude or a sign of the data blocks.
Claims 5, 6 and 8 depending directly or indirectly from claim 1 fail to limit the meaning of “one or more other data values”, to a better understanding what “other values” are representative of e.g., where are being derived from, the current block samples, or are “properties” of magnitude and sign of the reference samples used in the prediction process, hence being indefinite as well. Furthermore, the Fig.19 does not clarify the referenced property, nor the claimed limitations reciting:
“Claim 1, (Currently Amended) A data encoding method comprising: encoding an ordered array of data values representing an image region, the ordered array including [[as]] data representing a data value magnitude and data representing a data value sign; 
predicting, by circuitry for a set of data values comprising at least some of the data values,at predetermined locations in the image region; and “, do not clearly describe the origin of data values nor the predetermined locations in the image region, presumably being referred to a divided/partitioned raw input video data block.
Correction is required prior to reconsidering the original rejection on clear claim language by which one of skill in the art could distinguish the subject matter which the inventor or a joint inventor regards as the invention. 
Response to Arguments
4.	Applicant’s arguments with respect to the rejection(s) of claims 1-6, 8-9, 11, 18-19, 41 and 43-55 have been fully considered but are found persuasive.  Therefore, the rejection is maintained contingent to overcoming the rejection issued under 35 U.S.C. 112(b), which further details that semantic discrepancies of the currently amended claims are not considered to be remedied.
4-1	(i) Examiner applies the provisions of MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2111 for Broadest Reasonable Interpretation (BRI).
	(ii) Furthermore, based on the remarks it is determined that Applicant finds a different interpretation of the referenced art. Examiner replies under; MPEP 707.07(f) Unpersuasive Argument: Applicant Obtains Result Not Contemplated by Prior Art
In response to applicant’s argument that [Thus, as illustrated above, Karczewicz describes determining a sign value based on information embedded in a parity of a sum of magnitudes.], the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), and
MPEP 707.07(f) Unpersuasive Argument: Arguing Limitations Which Are Not Claimed. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [Karczewicz as disclosing "predicting ... a respective data value sign." Paragraphs [0025] - [0027] of Karczewicz describes that in HEVC, the sign of each nonzero transform coefficient of a transform unit of video data is coded in a fourth scan pass in a bypass mode.]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Karczewicz discloses other means of determining the magnitude and sign of the coded coefficients at Par.[0117].
4-2	The arguments raised on Pg.10 of the Remarks allege that Karczewicz fail to predict the value sign citing; "predicting ... a respective data value sign.", and “Applicant submits that Karczewicz does not disclose or suggest predicting a sign value based on a property of other values in an ordered array at predetermined locations in an image region. That is, Karczewicz does not disclose or suggest "predicting, by circuitry for a set of data values comprising at least some of the data values, a respective data value sign from a property of one or more other data values in the ordered array at predetermined locations in the image region," as recited in claim 1.”  
	Examiner rebuts by contending that the magnitude of the Coding Group coefficients is coded and the sign is hidden in the parity of the coefficient group, thus both, magnitude and sign are coded as indicated at Par.[0025]-[0027] and [0113], [0117].
	If the Applicants interpretation of the claimed language is directed to other process, the scope of the claims has to be clearly recited according to the intended semantic, by amending the claims in order to overcome the instant indefiniteness rejection.  
Note
	Applicant’s representative is encouraged to contact the Examiner at the best convenient time for a joint claim analysis and amending suggestions, or regarding unanswered questions, along with considering matter deemed to advance the prosecution.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6, 8-9, 11, 18-19 and 43-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marta Karczewicz et al., (hereinafter Karczewicz) (US 2017/0142448).
Re Claim 1. (Currently Amended) Karczewicz discloses, a data encoding method (a data encoder in Fig.2 Par.[0135], [0136]) comprising: 
encoding an ordered array of data values representing an image region, the ordered array including [[as]] data representing a data value magnitude and data representing a data value sign (encoding the residual array blocks of data at comparator 50 in Fig.2, where the residual data block array is represented by a magnitude and a sign of the transform coefficients to be encoded, Par.[0006], [0025]-[0027]); 
predicting, by circuitry for a set of data values comprising at least some of the data values, a respective data value sign from a property of one or more other data values in the ordered array (predicting the sign value “-“ or “+” from the data value parity e.g., the sum of magnitudes and the parity data for sign representation being “odd” or “even” for “-“ or “+”  respectively, Par.[0025]-[0027],[0113],[0117]) at predetermined locations in the image region (at predetermined regions of the image partitioned in tile and slices as portions of the video picture, Par.[0004],[0042], [0049]); and 
encoding the data value sign for the set of data values in dependence upon the respective predicted value (encoding at element 20 in Fig.1, or 30 in Fig.2 and  Par.[0031] the predicted data sign values as resulted from dependency on the determined parity used for coding the video data and the sign, Fig.8, Par.[0013], [0019] e.g., coding the sign information of the video data, Par.[0035]).  
	
Re Claim 2. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 1, wherein(performing context adaptive encoding CABAC based on the neighboring blocks, and upon the predicted sign, Par.[0060],[0061],[0065], [0147]).  

Re Claim 3. (Currently Amended) Karczewicz discloses, the method according to claim 1, wherein(where the data value property comprises the sign of other data values determined by the probability of the CABAC context models of the previous bins, Par.[0060]-[0063], [0065]).  

Re Claim 4. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 1, wherein(where the data value property comprises the encoded magnitude of other data values e.g., of luma/chroma, neighboring information, Par.[0063]) determined by the probability of the CABAC context models of the previous bins, Par.[0060]-[0063], [0065]).  

Re Claim 5. (Currently Amended) Karczewicz discloses, the method according to claim 1, wherein for each data value of the set of data values, the one or more other data values from which that2Attorney Docket No. 531662US Preliminary Amendmentdata value is predicted are at predetermined relative positions to that data value in the array of data values (the CABAC data value is predicted from other data being at a predetermined distance i.e., the bin position in the syntax element of data value within the array of the block, Par.[0063], [0065]).  

Re Claim 6. (Currently Amended) Karczewicz discloses, the method according to claim 5, wherein for each data value of the set of data values, the relative positions of the one or more other data values from which that data value is predicted depend upon the position within the array of data values of the data value to be predicted (the value predicted in relation to the data position within the array e.g., the block array, presents a higher probability for the context assigned to the symbol of shorter VLC code-word, Par.[0065]).  

Claim 7. (Canceled)  

Re Claim 8. (Currently Amended) Karczewicz discloses, the method according to claim 5 
wherein the data values represent image data and the method further comprises  predicting an image region for an image to be encoded (context model is selected based on the position of the syntax element binIdx, Par.[0063]); and 
generating a residual image region dependent upon the difference between the predicted image region and a corresponding region of the image to be encoded (generating the residual Fig.2 element 50); 
wherein the ordered array of data values comprises data values of a representation of the residual image region (the ordered array e.g., the residual block would obviously comprise data values of the residual image region, Fig.8 Par.[0005],[0058]).  

Re Claim 9. (Currently Amended) Karczewicz discloses, the method according to claim 8, wherein the ordered array of data values comprises data values of a frequency transformed representation of the residual image region in which the residual image region has been subjected to a series of one or more frequency transformations (see the frequency transform at unit 52, of the residual data blocks from subtractor 50, Fig.2, Par.[0058], or [0066]).  

Claim 10. (Canceled)Attorney Docket No. 531662US Preliminary Amendment  

Re Claim 11 (Currently Amended) Karczewicz discloses, the method according to claim 8, wherein the ordered array of data values comprises data values of a reordered representation of the residual image region in a transform skip mode (see residual coding Par.[0068], Fig.5 and the transform skip mode set by the code below 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).  

Claims 12-17. (Canceled)  

Re Claim 18. (Previously Presented) Karczewicz discloses, a machine-readable non-transitory storage medium comprising  computer software which when executed by a computer causes the computer to perform a method according to claim 1 (storage Par.[0199]-[0200]).  

Re Claim 19. (Currently Amended) This claim represents the apparatus implementing each and every step, in the same order of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis.

Claims 20-40. (Canceled)  

Re Claim 43. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 1, hence it is rejected on the same evidence mutatis mutandis.
  
	Re Claim 44. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 2, hence it is rejected on the same evidence mutatis mutandis.

Re Claim 45. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 3, hence it is rejected on the same evidence mutatis mutandis.


Re Claim 46. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 4, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 47. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 5, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 48. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 6, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 49. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 8, where the “combining the predicted image region and the residual image region.”, is taught by Karczewicz at (decoder of Fig.3, summer element 80, Par.[0157]) hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 50. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 8, where the “data values comprises data values of a frequency transformed representation of the residual image region.”, is taught by Karczewicz at (decoder 30 of Fig.3, by the inverse transform and residual blocks generation at unit 78, Par.[0157]) hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 51. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 11, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 52. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 18, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 53. (Currently Amended) This claim represents the data decoding apparatus comprising each and element of the prediction loop of the decoding method recited at claim 43, hence it is rejected on the same evidence mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does currently names joint inventors to Berry being qualified as prior art under the 35USC 102(a)(1) for being published for longer than one year from the statutory grace period.

6.	Claims 41 and 54-55 are rejected under 35 U.S.C. 103 as being obvious over  Karczewicz in view of David Berry et al., (hereinafter Berry) (US 2016/0050427).
Re Claim 41. (Previously Preseted) Karczewicz discloses, the data encoding apparatus according to claim 19, (at encoder 20, using the skip mode or direct mode Par.[0046], [0115] and context modeling depending on the sign prediction value i.e., CABAC in skip mode Par.[0127]-[0130])
Berry expressly teaches this limitation, wherein the encode is configured to perform context adaptive encoding in which the context depends upon the predicted data value sign only when encoding data values in a transform skip mode (Fig.17 Par.[0057], [0060]). 
It would have been obvious to the ordinary skilled before the effective filing date of the invention, to consider the elements of CABAC context modeler in Karczewicz being similarly addressed in the art to Berry where the similar application of prediction methods used would lead to predictable results. 

42. (Cancelled)

Re Claim 54. (Currently Amended) This claim represents the data decoding apparatus comprising each and element of the prediction loop of the encoding apparatus recited at claim 41, hence it is rejected on the same evidence mutatis mutandis.

Re Claim 55. (Previously Presented) Karczewicz and Berry disclose, 
Karczewicz teaches about, a video storage, capture, transmission or reception apparatus comprising apparatus according to claim 41 (transmission and reception support and video data storage Par.[0034] and a capture video source, 12, or 18 Par.[0037], [0038])



Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/